Citation Nr: 1309631	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  04-42 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include pes planus with equinus.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1962 to March 1965.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for contusions of the ankles as new and material evidence had not been received.

Jurisdiction was subsequently transferred to the RO in Cheyenne, Wyoming.

The Veteran testified before the undersigned at a January 2006 videoconference hearing at the RO.  A transcript of that hearing has been associated with his claims folder.

In March 2006, the Board denied the claim of service connection for a bilateral foot disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In February 2008, the Court set aside the Board's March 2006 decision and remanded the case for readjudication in compliance with directives specified in a February 2008 Joint Motion filed by counsel for the Veteran and VA.

In June 2008 and July 2012, the Board remanded this matter for further development.

The Veteran was previously represented by Virginia A. Girard-Brady, Attorney at Law.  In June 2011, such representation was withdrawn.  The Veteran is now unrepresented.  38 C.F.R. § 20.608(a) (2012).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Evidence associated with the Veteran's claims file, including a December 1985 letter from the Social Security Administration (SSA), reflects that he had been in receipt of SSA disability benefits for an unspecified disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.  Thus, a remand is necessary to attempt to obtain any available SSA disability records.

Moreover, the Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 and Supp. 2012) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran has not received notice that contains information pertaining to the disability rating and effective date elements of his claim as required by the Court's decision in Dingess.  Inasmuch as the appeal is being remanded for other reasons, there is an opportunity to provide notice that fully complies with that decision.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be provided a VCAA notice letter that provides an explanation of the disability rating and effective date elements of his claim.  A copy of this letter must be included in the claims file.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After conducting any additional indicated development after receipt of any new evidence, including any SSA disability records, readjudicate the issue on appeal.  If any benefit on appeal remains denied, the agency of original jurisdiction (AOJ) shall issue a supplemental statement of the case.  Thereafter, the case shall be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


